Hart, J., (after stating the facts). To reverse the decree of the chancellor the plaintiffs rely upon the principles of law decided in Inman v. Quirey, 128 Ark. 605. In that case the widow and one of the heirs at law of the deceased owner continued to reside on the homestead, and failed to pay the taxes thereon. The land was sold for the nonpayment of taxes, and was purchased by a person who reconveyed to the widow and heir at law in possession of it. It was held that it was the duty of the life tenants to pay the taxes, and that the reconveyance to them by the purchaser at the tax sale amounted to a redemption of the land by the widow and heir at law, and extinguished the tax title of the purchaser. We do not think the facts of this case fall within the principles of law there decided. If Tedder had purchased the land as the agent of his wife, or to in any manner strengthen her title, the rule in that case would apply. It appears from the record in this case, however, that the land was forfeited to the State for the nonpayment of the taxes in 1888. The widow of the deceased owner did not live on the land at that time. She subsequently married J. A. Tedder, and he obtained his donation certificate in 1904. He says that he had moved on the land with the widow of the deceased owner, whom he had married some four, five, or six years before this. Then at the earliest period'of time, according to his testimony, which is not contradicted, Tedder moved on the land in 1898, and married the widow of Monroe Cannon' some time in 1892. This was several years after the land had been forfeited for taxes. Tedder says that he only made application to donate the land after he had talked the matter over with one of the plaintiffs, who told him that they did not wish to donate it. He says, that the other plaintiff lived in the neighborhood and knew that he had donated the land, and made no objection thereto. Tedder built two box-houses on the land and cleared thirty-five acres of it. From the time he donated it until the present time he has claimed it as his own, and it is fairly infer-able from the evidence in the record that the plaintiffs knew that he was claiming to be the owner of the land in his own right, and did not donate it as agent of his wife, or to enable her to obtain title thereto. Therefore the decree will be affirmed.